Citation Nr: 0839138	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-36 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for left knee degenerative 
arthritis as secondary to service-connected right knee 
degenerative osteoarthropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  The veteran testified before the 
undersigned Veterans Law Judge in January 2007; a transcript 
of that hearing is associated with the claims folder.  The 
issue before the Board today was remanded in June 2007 for 
further evidentiary and procedural development.  As discussed 
below, this development has not been accomplished; thus, the 
Board concludes that it may not proceed with a decision at 
this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 2007 Remand, the Board requested a VA examination 
and opinion as to whether the veteran's service-connected 
right knee degenerative osteoarthropathy caused, contributed 
to cause, or chronically worsened his left knee degenerative 
arthritis.  A detailed rationale was requested for all 
opinions.  As discussed in the previous Remand, a medical 
opinion regarding aggravation was requested in light of a 
February 2005 letter received from the veteran's former 
physician, Dr. Patterson.  This letter indicates that the 
veteran incurred injuries to his right and left knees in 1994 
during an inmate altercation, and that such injury aggravated 
his right knee arthritis making it more difficult for him to 
function on the left side.  Dr. Patterson also stated that 
the aggravation to the veteran's right knee probably also 
aggravated the arthritis on the veteran's left knee.  Also 
pertinent to the record was a July 15, 1995, Impairment 
Rating report from Dr. Patterson which noted that an 
arthroscopy showed arthritic changes in the veteran's left 
knee that preexisted his 1994 left knee injury.  

The veteran underwent VA examination in May 2008.  The May 
2008 VA examination report indicates a diagnosis of mild 
degenerative arthritis of the left knee; it also provides an 
opinion that the veteran's left knee arthritis is not 
"caused by or a result of" his right knee disability.  The 
examiner noted that the "changes/disability of ...[the 
veteran's]... is from the assault at the prison, and not from 
changes due to his right knee disability."

The rationale accompanying the May 2008 examiner's opinion 
clearly addresses the issue of whether right knee 
degenerative osteoarthropathy caused or contributed to cause 
the veteran's left knee arthritis.  However, the Board is of 
the opinion that it does not address the issue of whether the 
veteran's right knee disability aggravated his current left 
knee disability.  The Board observes that when considering 
whether a service-connected disability aggravated a 
nonservice-connected disability, the primary etiology of the 
disability is not dispositive of the issue.  By definition, a 
nonservice-connected disability must already exist for it to 
be aggravated by a service-connected disability.  In the 
present case, the veteran has provided a competent medical 
opinion from his treating physician that the 1994 injury to 
the right knee may have led to additional worsening of 
preexisting left knee arthritis.  The May 2008 VA examination 
was requested for the purpose of addressing the likelihood of 
this scenario; unfortunately, the opinion provided does not 
adequately address the issue.

Thus, the Board finds that the remand directives have not 
been substantially complied with, and a new remand is 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  Such examination 
is for the purpose of ascertaining the 
etiology of his current left knee 
degenerative arthritis.  The claims file, 
including a copy of this REMAND,  must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should specify the nature of any 
left knee disabilities, providing 
diagnoses for all identified left knee 
disabilities.  The examiner should then 
provide an opinion as to whether any 
current left knee disability, including 
left knee degenerative arthritis, is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his service-connected right 
knee degenerative osteoarthropathy, 
including whether his right knee 
degenerative osteoarthropathy caused, 
contributed to cause, or chronically 
worsened a current left knee disability, 
including degenerative arthritis.  In 
providing an opinion regarding the 
likelihood of aggravation, the examiner 
should discuss the competent medical 
evidence presented by Dr. Patterson that 
the 1994 inmate altercation resulted in an 
injury to the veteran's service-connected 
right knee that may have led to additional 
worsening of preexisting left knee 
arthritis.  See Impairment Rating report 
from Dr. Patterson dated July 15, 1995; 
Letter from Dr. Patterson dated February 
2, 2005.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran 
currently has a left knee disability that 
is related to his service connected right 
knee disability, on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



